102 U.S. 663
102 U.S. 663
26 L.Ed. 252
THIRD NATIONAL BANKv.NATIONAL BANK.
October Term, 1880

MR. JUSTICE MILLER delivered the opinion of the court.


1
The action in the present case is brought against the same defendant on indorsements of drafts precisely similar to the indorsements in White v. National Bank, though by a different plaintiff. There is in that case the same money count joined with special counts on the drafts, and the same evidence that the money came to the use of the defendant.


2
In this case, however, the parties waived a jury, and the court found no facts, but rendered a general finding for the defendant. We have had some difficulty, therefore, in disturbing the judgment, as there is no charge to the jury, and no instructions asked and refused.


3
A bill of exceptions, however, embodies the evidence, and shows that the court refused to receive the drafts in evidence, although the accompanying evidence of the receipt of the money by defendant, and its payment by plaintiff, was the same as in the other case. To this ruling there was an exception.


4
We are of opinion that the drafts, the peculiar indorsement, and the payment of the money by the plaintiff, and its receipt and use by the defendant, were each and all parts of a transaction admissible as evidence of money paid by plaintiff to the use of defendant, to be repaid on request, and that the court erred in rejecting any part of it.


5
The judgment will therefore the reversed for that error, and the case remanded with directions to grant a new trial.


6
So ordered.